EXHIBIT 10.44



6-1162-CHL-048

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

Subject: Rescheduled Aircraft Agreement

Reference: Purchase Agreement Nos. 1951, 2333, 2211, 2060, and 2061 (the
Purchase Agreement or the Purchase Agreements) between The Boeing Company
(Boeing) and Continental Airlines, Inc. relating to Model 737-724, 737-824,
737-924, 757-324, 767-224, 767-424, and 777-224 aircraft (the Aircraft)

This Letter Agreement amends and supplements the Purchase Agreements. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreements.

1. Rescheduled Delivery of Aircraft.

Customer has requested and Boeing has agreed to reschedule the delivery dates
for certain Aircraft (the Rescheduled Aircraft) as set forth in Attachment A to
this Letter Agreement. Customer shall take delivery of each Rescheduled Aircraft
in accordance with the terms of the respective Purchase Agreement during the
Revised Schedule Month specified in Attachment A to this Letter Agreement.

2. Aircraft Purchase Price.

The Aircraft Price for the Rescheduled Aircraft, including the Escalation
Adjustment, shall be calculated in accordance with the relevant Purchase
Agreement using the Revised Schedule Month for the Rescheduled Aircraft set
forth in Attachment A to this Letter Agreement. As a result of the change in
Bureau of Labor Statistics (BLS) methodology of calculating the Average Hourly
Earnings (AHE) for the aircraft engine and engine parts industry, the Engine
Price and applicable Supplemental Exhibit EE1 or EE2 will be adjusted to current
pricing including applicable adjustments to forecast escalation and escalation
methodology.

3. Advance Payment Matters.

3.1 Advance Payments Adjustments for Aircraft. Advance Payment Base Prices and
advance payment schedules for the Rescheduled Aircraft will be adjusted to
reflect the Revised Schedule Month and use the latest escalation factors
available to Boeing. Notwithstanding Letter Agreement 6-1162-GOC-131R3 to PA
1951, "Special Matters", dated May 23, 2001 advance payment schedules for all
Rescheduled Aircraft shall be at least [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]% of the Advance Payment Base Price and Boeing will
adjust the advance payment schedule for any Rescheduled Aircraft as necessary to
achieve a minimum [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]% advance payment schedule as specified in paragraph 9, "Advance
Payments", of Letter Agreement 6-1162-GOC-136, "Certain Long Term Contractual
Matters" dated October 10, 1997. Boeing will retain all advance payments
received to date for these Rescheduled Aircraft and shall apply these retained
advance payments to Customer's future advance payment requirements on the
Rescheduled Aircraft as directed by Customer.

3.2 Effective Date for Advance Payment Calculations. For the purpose of
calculating advance payments and [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], the effective date of the rescheduling and substitution
of the Rescheduled Aircraft shall be [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

4. Right of First Refusal for Additional Aircraft Requirements.

In recognition of the significant financial impact to Boeing resulting from
rescheduling these Rescheduled Aircraft, Customer hereby agrees to[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The foregoing
right of first refusal shall not be construed to apply to the following aircraft
or transactions:

 A. aircraft acquired by Customer through a merger with or acquisition of a
    certified air carrier (or all or substantially all of such air carrier's
    assets so long as a material portion of the assets being acquired consist of
    assets other than aircraft) operating such aircraft at the time of merger or
    acquisition, or having firm purchase agreements for the acquisition thereof;
    or
 B. the renegotiation by Customer of aircraft leases with unexpired lease terms
    to replace older leased aircraft with newer leased aircraft provided by one
    or more third parties or to reduce the number of leased aircraft in
    Customer's fleet, so long as after giving effect to such transactions, there
    is no material net increase in the lease term or the number of leased
    aircraft in Customer's fleet or a resulting adverse impact on Customer's
    acquisition of the Rescheduled Aircraft; or
 C. aircraft currently leased by the Customer or any of its subsidiaries
    (including any extensions of the lease term or purchase of such aircraft).

5. Option Aircraft.

Customer's Option Aircraft delivery positions are hereby revised in accordance
with the schedule in Attachment B to this Letter Agreement to accommodate
Customer's request and changes to Boeing's production schedules necessitated by
the rescheduling of the Rescheduled Aircraft.

6. BFE/SPE and Vendor Charges.

Customer shall be solely responsible for payment of any BFE/SPE or vendor
charges levied in connection with rescheduling the month of delivery of the
Rescheduled Aircraft.

7. Engine Manufacturer Charges.

Except for the Model 737-724, 737-824 and 737-924 Aircraft, Customer has
obtained the engine manufacturer's consent to reschedule the Rescheduled
Aircraft and shall provide written concurrence from the engine manufacturer if
requested by Boeing. Customer shall be solely responsible for any engine
manufacturer's charges associated with the Rescheduled Aircraft.

8. Creditors and Financial Institutions.

Customer has obtained all required consents or agreements from any parties with
a financial interest in the Rescheduled Aircraft or this Purchase Agreement with
respect to the Rescheduled Aircraft and has provided written concurrence from
such parties. Customer shall be solely responsible for any charges levied by
such parties with respect to the rescheduling of the Rescheduled Aircraft.

9. Purchase Agreement Revision.

This Letter Agreement will be the definitive agreement relative to the
Rescheduled Aircraft. Boeing will provide Customer with applicable revisions to
the Purchase Agreements to administratively incorporate this Letter Agreement
and the effects thereof with the expectation that Boeing and Customer will
finalize such supplemental agreements within 30 days of the execution of this
Letter Agreement. Except as specifically set forth in this Letter Agreement, the
rights and obligations of the parties under the terms and conditions of the
Purchase Agreements remain in full force and effect.

10. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement and the attachments hereto as
confidential. Customer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and will not, without the prior
written consent of Boeing, disclose this Letter Agreement or any information
contained herein to any other person or entity; provided that the Customer may
disclose this Letter Agreement to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], for the purpose of obtaining its consent under the
Credit Agreement dated as of January 12, 2001.



 

Very truly yours,

THE BOEING COMPANY

 

By       /s/ Henry H. Hart          

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date:     Feb. 8           , 2002

 

Continental airlines, inc.

 

By    /s/ Gerald Laderman      

Its Senior Vice President - Finance and Treasurer

RESCHEDULED AIRCRAFT

Model 737-724 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

31634



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

 

 

 

2

31606



3

31635



4

31607



5

31636



6

31637



7

31664



8

32826



9

31638



10

31665



11

32827



12

31639



13

31666



14

32828



15

32829





 

Model 737-824 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

31596



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

31597



3

31598



4

31599



5

31600



6

31601



7

31602



8

31603



9

31604



10

32832



11

31605



12

31633



13

32833



14

32834



15

32835



16

32836



17

33451



18

33452



19

33453



20

33454



21

33455



22

33456



23

33457



24

33458



25

33459



26

33460



27

33461



28

33527



29

33528



30

33529



31

33530



32

33531



33

33532



34

33533



35

33534



36

33535



37

33536



38

33537





Model 737-924 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

30130



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2

30131



3

30132



 

 





 

Model 757-324 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

32814



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

 

 

2

32815



3

32816



4

32817



5

32818



6

32819



7

32820



8

32821



9

32822



10

32823



11

32824





Model 767-424 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

29466



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2

29468



3

29467



4

29469



 





 

Notes:

Pursuant to Customer's request, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

OPTION AIRCRAFT

Model 737-724 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

Apr-03



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

May-03



3

Jun-03



4

Jul-03



5

Aug-03



6

Sep-03



7

Oct-03



8

Nov-03



9

Dec-03



10

Jan-04



11

Feb-04



12

Mar-04



13

May-04



14

Jul-04



15

Sep-04



16

Oct-04



17

Nov-04



18

Dec-04



19

Jan-05



20

Mar-05



21

May-05



22

Jul-05



23

Sep-05



24

Nov-05



 

Model 737-824 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35

 

Model 737-924 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11

12

 

Model 757-324 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11

 

Model 767-224 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

2

3

4

5

6

 

Model 777-224 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

3

4

 

Notes:

Pursuant to Customer's request, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

 